Death Opinion












IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






AP-75,726


EX PARTE BRENDA JOYCE FRANKLIN, Applicant




Application for habeas corpus relief from case 700538-C of
the 339th Judicial District Court of
Harris County


Womack, J., filed a concurring opinion.


	I agree with the judge of the convicting court that the punishment in this case exceeded
that which was permitted by the version of Penal Code section 12.35 that was in effect on August
10, 1995, (1) and that State v. Mancuso, 919 S.W.2d 86 (Tex. Cr. App. 1996), is authority for
granting the applicant a new punishment hearing.
	I concur in the judgment.

Filed:   August 22, 2007
Do not publish.
1. Penal Code Act of 1993, 73rd Leg., R.S., ch. 900, § 1.01, sec. 12.35, 1993 Tex. Gen.
Laws 3586, 3603.